Detailed Action

Acknowledgements 


1.   	This communication is in response to the Request for Continued Examination of 
Application No. 15/463,163, filed on 2/9/2021.
2. 	Claim(s) 12-17 are currently pending and have been fully examined.

3.	Claim(s) 1-11 have been cancelled by the Applicant.

4.	For the purpose of applying prior art, PreGrant Publications will be referred to 

using a four digit number within square brackets, e. g. [0001].

Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

6.	Date of Last Office action or RCE was 2/9/2021.   .

Continued Examination Under 37 C.F.R.- §1.114
7.	A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR §1.114, and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR §1.114. Applicant's submission filed on 2/9/2021 has been entered.


Response to Applicant’s Comments/Remarks


8.	Applicant’s response, filed on 2/9/2021, has fully been considered, but is moot in light of a new ground of rejection.
Examiner Comments/Remarks
9.	The Examiner would like to point out that claim 12 is not in proper Beauregard format.
	For Example, “when executed by the processor, causes the processor to perform the steps of:

10.	The Examiner would like to point out language that is directed to “non-functional descriptive material.”
	As to claim 14, Applicant recites, “which is detachable from the apparatus;”
	As to claim 15, Applicant recites, “which is detachable from the apparatus;”

The Examiner does not give patentable weight for nonfunctional descriptive material does not serve to differentiate the claim from the prior art. To be given patentable weight, the printed matter and associated product (or process) must be in a functional relationship. A functional relationship can be found where the printed matter performs some function with respect to the product (or process) to which it is associated.1 

	

Claim Rejections - 35 USC § 112
11.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claim(s) 12-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As to claim 12, Applicant recites, “operating the apparatus in a depositing mode by storing the money identified as normal money in a first stacker and transporting the rejected money to the outlet….”  However, Applicant’s Specification is silent Applicant’s claimed invention.  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “operating the apparatus in a depositing mode by storing the money identified as normal money in a first stacker and transporting the rejected money to the outlet…” works.  Therefore, claim 12 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “operating the apparatus in a depositing mode by storing the money identified as normal money in a first stacker and transporting the rejected money to the outlet…” is to be performed.2   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “operating the apparatus in a depositing mode by storing the money identified as normal money in a first stacker and transporting the rejected money to the outlet….”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “operating the apparatus in a depositing mode by storing the money identified as normal money in a first stacker and transporting the rejected money to the outlet…” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”3  
	As to claim 12, Applicant recites, “and the rejected money stored in the second stacker is transferred to the first stacker after the dispensing mode is finished.”  In reference to the “dispensing mode” Applicant’s Specification recites:
dispensing process is finished.

It is unclear HOW Applicant’s claimed invention works for Applicant’s Specification is silent the steps/flowcharts that describes Applicant’s claimed invention.  Applicant’s Specification is silent “when” the “dispensing mode” starts and it is silent as to when the “dispensing mode” finishes.  Applicant’s Specification does not define when/how a “dispensing mode” terminates.  Therefore, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “and the rejected money stored in the second stacker is transferred to the first stacker after the dispensing mode is finished”  works.  Therefore, claim 12 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “and the rejected money stored in the second stacker is transferred to the first stacker after the dispensing mode is finished” is to be performed.4   One of ordinary skill in the art and the rejected money stored in the second stacker is transferred to the first stacker after the dispensing mode is finished.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “and the rejected money stored in the second stacker is transferred to the first stacker after the dispensing mode is finished” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”5  
	As to claim 14, Applicant recites, “further comprising the step, in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished.”  However, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “further comprising the step, in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished” works.  Therefore, claim 14 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “
further comprising the step, in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished” is to be performed.6   One of ordinary skill in the art would have reasonably concluded that the inventor did not possess the claimed subject matter because of the lack of a specific computer code to perform Applicant’s claimed invention of “further comprising the step, in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “further comprising the step, in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished” on the computing device is necessary to detail, “to allow a person of ordinary 7  
	As to claim 15, Applicant recites, “in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished;” however, Applicant’s Specification does not describe HOW the Applicant’s claimed invention of, “in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished;” works.  Therefore, claim 15 fails the written description as Applicant has not provided neither algorithm nor the steps/procedure taken in sufficient detail so that one of ordinary skill in the art would understand HOW Applicant’s intended function of “in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished;” is to be performed.8   One of ordinary skill in the art in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished.”  Examiner establishes that specific computer code lines to cause Applicant’s claimed invention of “in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished;” on the computing device is necessary to detail, “to allow a person of ordinary skill in the art to understand which is claimed and to recognize that the inventor invented what is claimed.”9  
	Claim(s) 14-15 contains similar language or like deficiencies found in claim 12 (e.g. dispensing mode is finished).
	Dependent claim(s) 13-17 are also rejected for being dependent upon rejected claim 12. 



Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

15.	Claim(s) 12-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Graef et al., (US 8,893,959) (“Graef”) and in view of Ross (US 6,540,136) (“Ross”).
Graef teaches substantially as claimed:
feeding money through an inlet and into the apparatus ((Col. 1, lines 56-67), (Col. 2, lines 1-30); Figure(s) 1, #20; 3, #20);

transporting the money along a transport path extending between the inlet and the outlet of the apparatus ((Col. 7, lines 35-67), Figure 3, #46);

identifying the money transported along the transport path as normal money or rejected money, and ((Col. 28, lines 15-67), Figure 37, #424);

operating the apparatus in a depositing mode by storing the money identified as normal money in a first stacker and transporting the rejected money to the outlet ((Col. 28, lines 15-67), (Col. 38, lines 59-67), (Col. 39, lines 1-67)); or

Graef does not expressly teach:



However, Ross teaches:
operating the apparatus in a dispensing mode by transporting the money identified as normal money to the outlet and storing the rejected money in a second stacker, and the rejected money stored in the second stacker is transferred to the first stacker after the dispensing mode is finished (Abstract, (Col. 1, lines 50-67), (Col. 3, lines 10-67));


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the location of currencies, as taught by Graef to include the features of transferring currencies from one storage location to another as taught by Ross because this aids in ensuring that operation of the device is properly maintained.
As to claim 13:
Graef teaches:
wherein in the identifying step the denomination of the money is recognized ((Figure 37, #424), (Col. 28, lines 15-67));

As to claim 14:
Graef teaches:
in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage alternatively after the dispensing mode is finished ((Figure 37, #424), (Col. 28, lines 15-67));

As to claim 15:

Graef teaches:
further comprising the step, in the dispensing mode, of storing money in a collection storage which is detachable from the apparatus and the rejected money stored in the second stacker is transferred to the collection storage 


As to claim 16:
	As to:
wherein in the identifying step when the serial number of the money is identified, the identified money is determined as normal money or when the serial number of the money is not identified, the unidentified money is determined as rejected money, the normal money being transferred to the outlet and the rejected money is stored in the second stacker and then transferred to the first stacker.


Applicant’s use of “when” is an example of a conditional language limitation, which is a claim feature that depends on a certain condition being present.   The MPEP provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”    Therefore, giving the claim is BRI, Applicant’s claimed steps of, “wherein in the identifying step when the serial number of the money is identified, the identified money is determined as normal money or when the serial number of the money is not identified, the unidentified money is determined as rejected money, the normal money being transferred to the outlet and the rejected money is stored in the second stacker and then transferred to the first stacker;” does not occur.  The MPEP interprets claim limitations that contain "if, may, might, can, when and could” statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.10  11 12 
As to claim 17:
As to:

wherein in the identifying step when the serial number of the money is identified, the identified money is determined as normal money or when the serial number of the money is not identified, the unidentified money is determined as rejected money, the normal money being transferred to the outlet and the rejected money is stored in the second stacker and then transferred to the first stacker.

Applicant’s use of “when” is an example of a conditional language limitation, which is a claim feature that depends on a certain condition being present.   The MPEP provides, “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.”    Therefore, giving the claim is BRI, Applicant’s claimed steps of, “
the identified money is determined as normal money or when the serial number of the money is not identified, the unidentified money is determined as rejected money, the normal money being transferred to the outlet and the rejected money is stored in the second stacker and then transferred to the first stacker;” does not occur.  The MPEP interprets claim limitations that contain "if, may, might, can, when and could” statement(s), as optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.13  14 15 
Conclusion

16.	The prior art made of record and not relied upon is considered pertinent to 

Applicant’s disclosure.  Any inquiry concerning this communication or earlier communication from the examiner should be directed to Mr. Dante Ravetti whose telephone number is (571) 270-3609. The examiner can normally be reached on Monday - Thursday 9:00am-5:00pm.

If attempts to reach examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708. The fax phone number for the organization where this application or proceeding is assigned is (571) 270-4609.

Information regarding the status of an application may be obtained from

the Patent Application Information Retrieval (PAIR) system. Status information

for published applications may be obtained from either Private PAIR or Public

PAIR. Status information for unpublished applications is available through

Private PAIR only. For more information about the PAIR system see

http://pair-direct5yspto.gov. Should you have questions on access to the private

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866)



Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1 -(571) 272-1000.


/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        2/11/2021


		






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).
        
        2 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        3 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        4 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        5 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        6 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        7 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        8 When examining computer-implemented functional claims, examiners should determine whether the specification discloses the
        computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail
        such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the
        time of filing. An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem
        or performing a task." Microsoft Computer Dictionary (5th ed., 2002). Applicant may "express that algorithm in any
        understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides
        sufficient structure." Finisar Corp. v. DirecTV Grp., Inc., 523 F.3d 1323, 1340 (Fed. Cir. 2008) (internal citation omitted). It is not
        enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain
        how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan
        Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and
        remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were
        genuine issues of material fact regarding "whether the specification show[ed] possession by the inventor of how accessing
        disparate databases is achieved"). If the specification does not provide a disclosure of the computer and algorithm in sufficient
        detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112
        (a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the
        written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient
        corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function
        limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed
        to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-
        AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection
        under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description
        rejection. See also MPEP § 2181, subsection II.B.2(a).
        
        
        9 MPEP 2161.01;Univ of Rochester v. G.D. Searle & Co., Inc. 358 F.3d 916, 928 (Fed. Cir. 2004); 
        
        
        10 In re Johnston, 77 USPQ2d 1788 (Fed. Cir. 2006); As matter of linguistic precision, optional claim elements do not narrow claim, since they can always be omitted; in present case, elements of dependent claim directed to large diameter spirally formed pipe, which recite “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased,” do not narrow scope of claim compared to claims lacking those elements, since elements are stated in permissive form “may.”
        
        11 See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *3-5 (PTAB Apr. 28, 2016) (precedential).
        12 MPEP 2111.04(II);
        13 In re Johnston, 77 USPQ2d 1788 (Fed. Cir. 2006); As matter of linguistic precision, optional claim elements do not narrow claim, since they can always be omitted; in present case, elements of dependent claim directed to large diameter spirally formed pipe, which recite “further including that said wall may be smooth, corrugated, or profiled with increased dimensional proportions as pipe size is increased,” do not narrow scope of claim compared to claims lacking those elements, since elements are stated in permissive form “may.”
        
        14 See Ex parte Schulhauser, Appeal No. 2013-007847, 2016 WL 6277792, at *3-5 (PTAB Apr. 28, 2016) (precedential).
        15 MPEP 2111.04(II);